By the Court, Sebastian, J. The offence with which the prisoner stood charged, was larceny; and this is felony, by the common law. In such cases, by our Rev. Statutes, page 307, sec. 154, no indictment for a felony shall be tried, unless the defendant be personally present, during the trial. This was only declaratory, and an affirmance of the common law, which would not allow any proceeding affecting life, or liberty, to be had in the absence of the prisoner, and when any step was to be taken in the cause, the prisoner was to be present personally, lest in so important a matter, he should be prejudiced. This care of the law for his safety, was extended through the whole trial, from his arraignment to his final conviction or acquittal. No verdict, therefore, could be properly rendered in court in the prisoner’s absence, because he was not there to make objection to, or avail himself of, them. The authorities are express upon this point. 1 Chit. Cr. Law. 1 Tenn. Rep. 434. 1 Breese Rep. 109. 1 Wend. 91. And where the defendant is out on bail, the principle is the same; the law not regarding the cause of his absence, as whether he is away voluntarily or against his will. State vs. Hurlbutt, 1 Root Conn. Rep. 90. The verdict being taken in his absence, was void, consequently the court erred in entering judgment of conviction upon the finding, but should have ordered a new trial to be had. Judgment reversed, and new trial awarded.